COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00322-CV


David K. Norvelle and Sylvia D.            §    From County Court at Law No. 1
Norvelle
                                           §    of Tarrant County (2014-002663-1)
v.
                                           §    August 20, 2015
PNC Mortgage, a division of PNC
Bank, National Association                 §    Opinion by Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants David K. Norvelle and Sylvia D.

Norvelle shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth_______________
                                          Justice Bonnie Sudderth